Citation Nr: 1424750	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety disorder, and suicidal tendencies.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from November 1969 through March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi in December 2009 and March 2010.

In the December 2009 rating decision, the RO denied the Veteran's claims for service connection for diabetes, hypertension, and insomnia.  A timely Notice of Disagreement (NOD) as to those issues was received from the Veteran in January 2010.  The March 2010 rating decision denied service connection for claimed depression and suicidal tendencies.  A timely NOD as to that issue was received from the Veteran in March 2010.  All of the issues preserved for appeal were subsequently readjudicated by the RO in a February 2012 Statement of the Case.  In March 2012, the Veteran perfected his appeal as to those issues via VA Form 9 substantive appeal.

In September 2013, the Board remanded the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD, diabetes, hypertension, and insomnia for further claims development, to include:  obtaining records for any additional treatment received by the Veteran for his insomnia, diabetes mellitus, and hypertension; arranging the Veteran to undergo new VA examinations of his claimed psychiatric disorder, insomnia, diabetes mellitus, and hypertension; and readjudicating the issues on appeal.  Whereas the Board is satisfied that the directed development has been performed in relation to the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD, for the reasons discussed below, further development is required as to the other issues remaining on appeal.

This appeal also initially included the issues of the Veteran's entitlement to service connection for PTSD and hyperlipidemia.  Service connection for these disabilities was denied by the Board in September 2013.  According to the record, the Veteran has not appealed this denial to the United States Court of Appeals for Veterans Claims (Court) nor filed a motion for revision of the prior Board decision based on clear and unmistakable error.  Under 38 C.F.R. § 20.1100, the September 2013 Board decision is considered final.

Subject to the above, the Board notes that conclusions and opinions rendered in a December 2013 VA mental health examination strongly suggests a PTSD diagnosis.  Also, newly obtained VA treatment records dated through January 2014 show that the Veteran has continued to receive ongoing mental health treatment for reported symptoms which include intrusive thoughts and dreams related to his reported in-service stressors, depression, anxiety, irritability, impaired concentration and memory, and auditory and visual hallucinations.  Generally, a final Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108  however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."  

The Board is of the opinion that the new findings and diagnosis expressed in the December 2013 VA examination report and the newly obtained VA treatment records described above may be constituted as a new claim to reopen the previously disallowed claim for service connection for PTSD.  See 38 C.F.R. § 3.157.  In view of the above, the issue of whether new and material evidence was received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to service connection for diabetes, hypertension, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has a current psychiatric disorder other than PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety disorder, and suicidal tendencies, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding his claim for service connection for an acquired psychiatric disorder other than PTSD, a pre-rating October 2009 letter notified the Veteran of the information and evidence needed to substantiate his claims for service connection for PTSD, diabetes, hypertension, and hyperlipidemia.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's March 2010 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service personnel records, service treatment records, VA treatment records, and social security disability records have been associated with the claims file.  During the course of this appeal, the Veteran was afforded a VA mental health examination in December 2013 to ascertain the nature and etiology of any mental health disorders other than PTSD.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed acquired disorders other than PTSD, to include depression, anxiety disorder, and suicidal tendencies.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain chronic diseases, such as psychoses, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

During an October 2009 telephone conversation with a VA service representative, the Veteran expressed that he wished to pursue a service connection claim for depression and suicide.  He did not make any express allegations that his depression and suicide began during active duty service, nor did he raise any specific theories as to how his depression and suicide were related to his active duty service.

The Board notes, however, that the Veteran has alleged a pair of in-service stressors in support of his previous claim for service connection for PTSD.  For his first stressor, he has alleged that in January or February of 1970, on the evening before his graduation from "Tech School" at Lackland Air Force Base, Texas, he awoke in the middle of the night to use the rest room when he discovered an "Airman Zachary" on the floor of the shower room with his wrists slashed.  According to the Veteran, he immediately informed his dormitory chief, who called for paramedics.  To date, although the Veteran has identified that "Zachary" was the victim's first name, he has been unable to provide the victim's full name.

For his second stressor, the Veteran also alleged a separate incident that occurred in approximately December of 1970 or January of 1971 at RAF Lakenheath, England, while he was attached to the 48th Security Police Squadron.  In this incident, the Veteran alleged that he was performing sentry duty at a guard shack when his close friend, an "Airman Woods", purportedly shot and killed himself in a separate but nearby guard shack.  According to the Veteran, he and Airman Woods had a conversation only five or ten minutes before Airman Woods declared to him, "you won't see me tomorrow" before returning to his guard shack to shoot himself.  The Veteran recalled that when he heard the gunshot, he ran to Airman Woods' post and observed Airman Woods slumped on the floor with his brains and blood on the walls and window of the guard shack.  He stated that he called the command post and alerted a "Sergeant Clark."  Also in relation to this incident, the Veteran has been unable to provide the full names of either the victim or the officer whom he alerted.

To the extent that the Veteran has implied by virtue of his service connection claim that his depression and suicidal ideation are manifestations of a psychiatric disorder other than PTSD, in the absence of any express assertions from the Veteran indicating otherwise, the Board presumes that the Veteran is alleging that his claimed non-PTSD psychiatric disorder resulted from his reported in-service stressors.

The Veteran's service treatment records do not indicate any complaints, findings, diagnoses, or treatment for any psychiatric symptoms or disorders during service.  The Board notes, however, that the Veteran did report depression and excessive worry in a January 1972 Report of Medical History that was completed during the Veteran's separation examination.

Post-service treatment records show that the Veteran began receiving VA mental health treatment in October 2003.  At that time, the Veteran reported sleep difficulties, sadness, and depression.  He also reported that his spouse had recently left him, and thus, appeared to endorse some stress.  At that time, the Veteran was diagnosed with severe depression.

In March 2004, the Veteran returned for further VA mental health treatment, and at that time, reported additional symptoms which included having passive suicidal thoughts of being better off dead; fleeting homicidal thoughts about some of his previous co-workers because of their failure to accommodate his physical work restrictions; and recurring dreams of being on a shooting rampage.  He stated that he gave his guns to his father because of his recurring dreams.  He also reported that he was afraid to drive at night because he reportedly saw images of people in the road.  He shared an anecdote in which he believed that he saw a nude man in the middle of the road and swerved his car to avoid hitting him, but that a passenger in his car denied seeing anything in the road.  The Veteran also reported that a very close friend of his killed himself when they were in service and that he had a deep-seeded hatred of white people "because the white men laughed about my friend and made me work in the same area my friend killed himself and they knew how this affected me."  A mental status examination indicated depressed mood and angry affect.  Based upon the reported symptoms and history and the findings from the examination, the examining VA psychiatrist diagnosed major depressive disorder.

Subsequent VA treatment records note ongoing complaints of sadness and depression.  During a September 2004 mental health visit, the Veteran stated that he was feeling sad about losing his job after being injured while on the job.  An October 2004 VA treatment record indicates that the Veteran was being treated for diagnosed depressive disorder with psychosis and anxiety, NOS.

Subsequent VA treatment records dated through January 2014 show that the Veteran has been followed for ongoing symptoms which include intrusive thoughts and dreams related to his reported in-service stressors, depression, anxiety, irritability, impaired concentration and memory, claustrophobia, and auditory and visual hallucinations.  Mental status examinations performed during that time revealed intermittent depressed mood with congruent affect.  During a February 2010 mental health examination, the Veteran also demonstrated rambling speech and anxious mood and affect.  Based upon the reported symptoms and the findings from the mental status examinations, treating VA staff maintained the prior diagnoses of depression and anxiety, NOS.  No opinion is expressed in any of the VA treatment records as to whether the diagnosed disorders are related to the Veteran's reported in-service stressors or to any other injury or illness sustained during service.

Concurrent with the VA treatment described above, the Veteran underwent a VA PTSD examination in February 2010.  During the examination, the Veteran reported that he was having flashbacks and nightmares related to his in-service stressors.  He also reported sleep disturbances marked by frequent nighttime awakenings; persistent avoidance of thoughts, feelings, and conversations associated with his reported stressors; markedly diminished interest in activities and preference for being alone; detachment from others with the exception of his son; restricted range of affect and difficulty in sustaining loving feelings for other people; sense of a foreshortened future; significant irritability and anger; problems with concentration and maintaining focus; hypervigilence and paranoia marked by being startled easily; depression; loneliness; and passive suicidal thoughts.

During mental status examination, the Veteran demonstrated intermittently constricted affect and reported that he had auditory hallucinations consisting of his friend saying his name.  He also reported occasional visual hallucinations consisting of seeing people that remind him of dead people.  He also reported an instance in which he woke from sleep and believed that he saw his deceased mother standing in the doorway.  He was unable to perform serial three or serial seven exercises and was unable to spell "world" backward.  The Veteran also demonstrated difficulty in interpreting proverbs.

Based upon the findings from the examination and a review of the claims file, the examiner provided a multi-axis diagnosis which included an Axis I diagnosis of PTSD.  The Veteran expressly opined that there is no indication for further psychiatric diagnoses.

Pursuant to the Board's September 2013 remand, the Veteran was afforded a new VA mental health examination in December 2013 focused specifically on ascertaining whether he had a non-PTSD psychiatric condition, and if so, whether such conditions were related to his active duty service.  Upon review of the claims file, the examiner opined that the Veteran's demonstrated symptoms over 10 years of VA psychiatric treatment are consistent with PTSD in that they consistently include references to intrusive thoughts, nightmares, and preoccupation with his alleged in-service stressors.  Consistent with the same, the Veteran reported that he noted the onset of mental health problems 10 years ago and that he began receiving VA mental health treatment at that time.  The examiner noted that the VA treatment records do show ongoing mental health treatment with references to PTSD issues, but no specific PTSD diagnoses.  Concerning his symptoms, the Veteran reported ruminating about deaths in the military; anxiety; depression; insomnia; overeating; anhedonia; and headaches.

During the examination, the Veteran reported that he was married to his current spouse for 27 years and had two children.  The Veteran was noted for being extremely loud, shouting, and angry at not being compensated by VA and claiming PTSD.  His social skills were noted for being poor and he was labile; however, he was otherwise mentally intact.  The Veteran became more calm and friendly as the examination continued.  Again, the Veteran reported having an in-service stressor which consisted of seeing the remains of a gunshot wound suicide and the aftermath of a separate failed suicide attempt.

Although the examiner acknowledged that he was initially skeptical of a PTSD diagnosis because the Veteran appeared to be preoccupied with VA benefits, the examiner ultimately concurred with the PTSD diagnosis rendered during the February 2010 VA examination.  However, no psychiatric diagnosis other than PTSD was rendered.

Overall, the evidence shows that the Veteran's current psychiatric symptoms are attributable to PTSD rather than depression, anxiety disorder, or other non-PTSD-related psychiatric condition.  Although the Board is mindful that the VA treatment records show a longstanding and ongoing diagnosis of depression, NOS and anxiety disorder, the VA treatment records do not provide any explanation or rationale for the rendered diagnosis.  As such, it is unclear from those records as to why treating VA psychiatric staff believed that the Veteran had depression, NOS or anxiety disorder, as opposed to PTSD.  By contrast, the strongly worded diagnosis and opinion provided in the December 2013 VA examination is supported by rationale that appears to be based upon the application of the Veteran's symptoms to applicable diagnostic criteria for PTSD, as well as a complete understanding of the Veteran's treatment history that is consistent with the facts shown in the record.  

Given the above, the Board is inclined to assign greater probative weight to the findings and conclusions of the December 2013 VA examiner than it does to the diagnoses shown in the VA treatment record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board may place greater weight on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (stating that in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

Accordingly, the Board concludes that the evidence shows that the Veteran does not have a non-PTSD-related psychiatric disorder.  Subject to the same, the Board points out again that in view of this new evidence, the issue of whether new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD should be referred to the agency of original jurisdiction.

As the evidence shows that the Veteran does not have an acquired psychiatric disorder other than PTSD, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable with respect to the Veteran's claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).




ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety disorder, and suicidal tendencies, is denied.


REMAND

In the previous September 2013 remand, the Board directed that the Veteran be afforded VA examinations of his claimed diabetes, hypertension, and insomnia.  With regard to the Veteran's diabetes and hypertension, the Board specifically directed that the designated VA examiner provide an opinion as to "whether the claimed diabetes mellitus and/or hypertension is at least as likely as not (i.e., is at least a 50 percent probability) was (a) sustained during his active duty service; (b) resulted from an injury or illness sustained during service; (c) is etiologically related to an acquired psychiatric disorder; or (d) is aggravated by an acquired psychiatric disorder."

Consistent with the remand directive, the Veteran was afforded VA examinations of his diabetes and hypertension in January 2014.  During the examination, the examiner confirmed the diagnoses of diabetes mellitus, type II and essential hypertension.  Regarding diabetes, the examiner opined that it is less likely as not that the Veteran's diabetes was permanently aggravated by his psychiatric condition (which is not service-connected).  The examiner did not, however, provide any opinion as to whether the diabetes was incurred during or caused by his active duty service.  Similarly, with regard to hypertension, the examiner opined that it is less likely than not that the hypertension is related to his psychiatric disorder.  Again, the examiner did not offer an opinion as to whether the Veteran's hypertension was incurred during service or caused by an injury or illness sustained during service.

Concerning the Veteran's claimed insomnia, the Board also directed in the September 2013 remand that the designated examiner "provide an opinion as to whether the claimed insomnia is a symptom or manifestation of the Veteran's psychiatric disorder, or, whether it is a separately diagnosable disorder."  The Board directed further that, "[i]f the insomnia is a separate disorder, then the examiner should provide a diagnosis, and, an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the diagnosed sleep disorder was sustained during his active duty service, or resulted from an injury or illness sustained during service."

During a January 2014 VA examination, the VA examiner reviewed the claims file and noted that the treatment records show that the Veteran experienced sleep difficulties attributable to his PTSD, marked by waking in the middle of the night and daytime sleepiness.  The examiner also noted that the Veteran was diagnosed with sleep apnea following a sleep study in 2004.   However, the examiner did not provide an opinion as to whether the Veteran's reported insomnia was the result of his PTSD or sleep apnea.  In that regard, the examiner does not provide any diagnosis, nor does he provide any opinion as to whether the sleep problems (whether diagnosed as sleep apnea or determined as being a manifestation of PTSD) are related to the Veteran's active duty service.

Given the missing opinions and rationale outlined above, the January 2014 VA examinations of the Veteran's diabetes, hypertension, and insomnia are incomplete and do not permit the Board to determine whether such disabilities were incurred during service or are related to injuries or illnesses incurred during service.  Moreover, the Board observes that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'aries v. Peake, 22 Vet. App. 97 (105) (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the VA examiner's omission in failing to address the specific medical questions expressed in the Board's remand instructions constitutes a failure to comply substantially with the September 2013 remand.  In view of the foregoing, the Board finds that the issues of the Veteran's entitlement to service connection for diabetes, hypertension, and insomnia must be remanded in order to obtain an addendum opinion addressing the medical questions outlined above from the same VA examiner who performed the January 2014 VA examinations.  If the same VA examiner from the January 2014 examination is unavailable, or, the examiner deems that further examination of the Veteran is required, the RO should arrange for the Veteran to undergo a new VA examination.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the above addendum opinion and/or arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his diabetes, hypertension, and insomnia since January 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for diabetes, hypertension, and insomnia.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion from the January 2014 VA examiner concerning the etiology of his diagnosed diabetes, hypertension, and insomnia.  The Veteran should be advised that, should a new VA examination be necessary, it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for Dr. Hayes, who diagnosed hypertension in 1970, and any private or VA medical providers who have provided treatment for his diabetes, hypertension, and insomnia since January 2014.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the claims file should be forwarded to the same VA examiner who performed the January 2014 VA examinations of the Veteran's diabetes, hypertension, and insomnia.  The examiner should review the entire claims file and provide an addendum opinion as to the following medical questions:

(a) is the Veteran's claimed insomnia a symptom or manifestation of a psychiatric disorder, or alternatively, is the claimed insomnia a separately diagnosable disorder (such as sleep apnea)?

(b) if the Veteran's insomnia is a separate disorder (such as sleep apnea), is it at least as likely as not (i.e., is at least a 50 percent probability) that the diagnosed sleep disorder was sustained during service, or, that it resulted from an injury or illness sustained during service?

(c) is it at least as likely as not that the Veteran's diabetes mellitus, type II was sustained during the Veteran's active duty service, or, that it resulted from an injury or illness sustained during service?

(d) is it at least as likely as not that the Veteran's hypertension was sustained during the Veteran's active duty service, or, that it resulted from an injury or illness sustained during service?

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If deemed necessary by the January 2014 VA examiner, or if the January 2014 VA examiner is not available, then the Veteran should be arranged to undergo a new VA examination for the opinions requested above.  All tests and studies deemed necessary by the examiner should be performed.

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation

4.  If a new VA examination is deemed necessary and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for diabetes, hypertension, and insomnia should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


